department of the treasury internal_revenue_service washington d c date number release date cc intl br wta-n-121841-97 uilc internal_revenue_service national_office technical assistance memorandum for david c lumbreras air transport industry specialist msro from subject m grace fleeman assistant to the branch chief cc intl br1 application of united states-japan treaty to wages of nonresident_alien flight attendants based in japan working for domestic air carriers this technical assistance responds to your memorandum dated date technical assistance does not relate to a specific case and is not binding on examination or appeals this document is not to be used or cited as precedent issues issue for purposes of determining the amount that a u s air carrier should withhold under section on wages paid to a nonresident_alien flight attendant in scenario sec_1 and below may an examiner require the air carrier to apply the source rule_of article of the united states-japan income_tax convention the treaty or japanese treaty unless otherwise indicated all references to section are to sections of the internal_revenue_code_of_1986 as amended code convention between the united_states of america and japan for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income date u s t 1973_1_cb_630 wta-n-121841-97 issue for purposes of determining the amount that a u s air carrier should withhold on wages paid to a nonresident_alien flight attendant in scenario below what facts would an examiner need to evaluate to determine which treaty controls the japanese treaty or an income_tax convention between the united_states and a third country in which the flight attendant is resident conclusions issue article provides that the treaty will not be applied to increase the amount of tax imposed by a contracting state because percent of the wages would be treated as u s source under article of the treaty and only a portion at most would be u s source under the code the flight attendants in scenario sec_1 and are entitled to use the more beneficial code rules in calculating their income for u s tax purposes they are not required to notify their employer that they are not applying the treaty an examiner may not require an air carrier to apply article of the treaty when determining the amount of a flight attendant’s wages that is subject_to_withholding issue it should not be necessary for an examiner to determine which treaty controls for the reasons discussed under issue we think it is highly unlikely that japanese- based flight attendants employed by a u s air carrier would ever elect to apply the japanese treaty to determine the portion of their remuneration that is subject_to u s tax if it would be to their benefit japanese-based flight attendants who are resident in a third country may be able to elect to apply an income_tax convention between the united_states and the third country they would need to qualify as residents of the third country for purposes of the third-country treaty and they would need to provide to the air carrier the necessary documentation for claiming benefits under the treaty an examiner may determine whether a particular flight attendant is entitled to benefits under a third-country treaty but may not require either the flight attendant or the air carrier to apply such treaty facts in order to provide better service to non-english speaking passengers traveling on international routes a trend has developed whereby u s air carriers are employing some flight attendants who speak foreign languages such flight attendants are generally based in a foreign_country on an international route but they may or may not be citizens or residents of that country for purposes of its income_tax wta-n-121841-97 system for example japanese speaking flight attendants are based in japan to provide better service to japanese speaking passengers some of these flight attendants live in japan while others live in third countries and commute to their base in japan on appointed work days some of the japanese speaking flight attendants are treated as residents of japan for purposes of the japanese tax system for reasons reflected in the discussion below we think it is highly unlikely that any of the flight attendants have elected to apply the japanese treaty to determine the portion of their remuneration that is subject_to u s tax we do not know whether any of the flight attendants have notified the air carrier that they elect to apply to their remuneration an income_tax treaty between the united_states and a third country you asked us to consider the following scenarios scenario a u s air carrier hires japanese citizens or residents as flight attendants to work its international flights between japan and the united_states these flight attendants do not work between japan and other foreign destinations and do not work on flights solely within japan to facilitate its business operations the air carrier bases these flight attendants in japan scenario the facts are the same as in scenario except that the flight attendants work only flights between japan and other foreign destinations scenario the facts are the same as in scenario except that the flight attendants are residents of a third country that has an income_tax treaty with the united_states law and analysis the code the airline industry uses the term domiciled to describe a flight attendant that is assigned to work out of a particular city the term domicile can have specific meanings under the code and the regulations thereunder as well as under foreign law and these meanings can vary from the industry usage this memorandum uses the concept of based in a particular city or country rather than the term domiciled to avoid confusion wta-n-121841-97 sec_3402 provides that except as otherwise provided in this section every employer making payment of wages shall deduct and withhold upon such wages a tax determined in accordance with the tables or computational procedures prescribed by the secretary sec_3401 provides in pertinent part that the term wages means all remuneration for services performed by an employee for his employer including the cash_value of all remuneration including benefits paid in any medium other than cash except that such term shall not include remuneration paid for services performed by a nonresident_alien_individual as may be designated by regulations prescribed by the secretary sec_31_3401_a_6_-1 of the income_tax regulations provides that in general all remuneration paid after date for services performed by a nonresident_alien_individual if such remuneration otherwise constitutes wages within the meaning of sec_31_3401_a_-1 and if such remuneration is effectively connected with a trade_or_business_within_the_united_states is subject_to_withholding under sec_3402 unless excepted from wages under this section sec_31_3401_a_6_-1 provides that remuneration paid to a nonresident_alien_individual other than a resident of puerto rico for services performed outside the united_states is excepted from wages and hence is not subject_to_withholding sec_871 provides that a nonresident_alien_individual engaged in a trade_or_business in the united_states during the taxable_year shall be taxable as provided in sec_1 or or prior to date as provided in sec_402 on his taxable_income that is effectively connected with the conduct_of_a_trade_or_business in the united_states subject_to certain exceptions not applicable here the performance of personal services within the united_states constitutes the conduct_of_a_trade_or_business in the united_states_code sec_864 only u s - source remuneration received by a nonresident_alien_individual for the performance of personal services is treated as income that is effectively connected with the conduct of a trade of business in the united_states_code sec_864 sec_864 the relevant domestic source_rules are found in sec_861 through sec_861 and sec_862 provide that compensation_for labor or personal services performed within the united_states generally is treated as income_from_sources_within_the_united_states while compensation_for services performed without the united_states is treated as income_from_sources_without_the_united_states sec_863 provides that income from services performed partly within and partly without the united_states is treated as derived partly from sources within and partly from sources without the united_states the amount that is treated as u s source is determined on the basis that most correctly reflects the proper wta-n-121841-97 source_of_income under the particular facts and circumstances which in many cases is an apportionment on a time basis sec_1_861-4 compensation based on actual flight time paid to an airline pilot has been allocated between u s and foreign sources by comparing the hours of both flight and required pre-flight services performed in the united_states to the total hours of such services revrul_77_167 1977_1_cb_239 sec_894 provides that the provisions of the code must be applied to any taxpayer with due regard to any treaty obligation of the united_states that applies to such taxpayer sec_31_3401_a_6_-1 of the income_tax regulations requires nonresident_aliens who claim that their remuneration is exempt from tax by reason of a provision of an income_tax convention to which the united_states is a party to provide statements to their employer setting forth certain specified information the treaty under paragraph of article resident a resident of japan includes an individual who is resident in japan for purposes of japanese tax under paragraph a resident_of_the_united_states includes an individual who is resident in the united_states for purposes of united_states tax and a united_states_corporation paragraph sets forth rules for determining whether an individual who is a resident of both countries under each country’s domestic law will be treated as a resident of japan or a resident_of_the_united_states for all purposes of the treaty including article we assume for purposes of this memorandum that none of the flight attendants who are based in japan will be treated as residents of the united_states under article of the treaty therefore the flight attendants will be treated under article as either i residents of japan or ii residents of neither the united_states nor japan the u s air carrier is a resident_of_the_united_states paragraph of article scope provides the following general_rule a resident of a contracting state may be taxed by the other contracting state on any income from sources within that other contracting state and only on such income subject_to any limitations set forth in this convention for this purpose the rules set forth in article shall be applied to determine the source_of_income paragraph of article source_of_income provides in relevant part that i ncome from labor or personal services performed aboard ships or aircraft operated by a resident of a contracting state in international traffic shall be treated as income from sources within that contracting state if rendered by a member of wta-n-121841-97 the regular complement of the ship or aircraft thus paragraph of article and paragraph of article together provide that subject_to any limitations elsewhere in the treaty residents of japan who are members of the regular complement of an aircraft operated by a u s resident in international traffic may be taxed by the united_states on all of the income they derive from services performed aboard the aircraft paragraph of article dependent_personal_services provides in relevant part that subject_to an exception not applicable here wages salaries and similar remuneration derived by an individual who is a resident of a contracting state from labor or personal services performed as an employee may be taxed by the other contracting state to the extent the remuneration is derived from sources within the other contracting state because the remuneration for services performed aboard the aircraft in this case will be treated as derived from sources within the united_states paragraph of article allows the united_states to tax percent of the remuneration paragraph of article provides that remuneration derived by an individual from the performance of labor or personal services as an employee aboard ships or aircraft operated by a resident of a contracting state in international traffic shall be exempt from tax by the other contracting state if such individual is a member of the regular complement of the ship or aircraft thus absent the saving clause discussed immediately below only the united_states and not japan would be entitled to tax remuneration paid_by a u s air carrier to its employees wherever resident article does not affect the right of the united_states to tax such remuneration paragraph of article contains the so-called saving clause except to the extent provided in paragraph of this article this convention shall not affect the taxation by a contracting state of its residents and in the case of the united_states its citizens the benefits provided by paragraph of article are not among the benefits that are exempted from the saving clause pursuant to paragraph of article accordingly both the united_states and japan may tax the u s source remuneration paid_by a u s air carrier to a person who is treated as a resident of japan under article however under article relief from double_taxation japan would be required to allow a foreign_tax_credit for the for purposes of this memorandum we assume the japanese-based flight attendants are members of the regular complement of the aircraft operated by the u s air carrier paragraph b of article which is exempt from the saving clause provides that japan will allow to residents of japan a credit against japanese tax for an appropriate amount of u s tax and that the source_rules set forth in article will be applied for this purpose wta-n-121841-97 u s tax paid_by such person for purposes of determining the foreign_tax_credit_limitation in japan percent of the remuneration of a crew member resident in japan would be treated as derived from foreign sources as a result of the special source rule_of article in the reverse situation the service held in revrul_79_28 1979_1_cb_457 that compensation received by a u s citizen residing in japan for services performed as a flight crew member on international flights for a japanese airline including the portion otherwise attributable under the code to services performed in the united_states is treated as income from sources within japan in computing the foreign_tax_credit provided in article a of the treaty even though sec_861 and sec_862 of the code would in the absence of the treaty apportion the compensation between the united_states and japan for purposes of the foreign_tax_credit article of the treaty allocates all the income in these circumstances to japan thus for purposes of determining the foreign_tax_credit_limitation percent of the compensation of the u s crew member was treated as derived from foreign sources the ruling also concludes that the normal source_of_income rules provided in sec_861 are applicable for all other purposes such as sec_911 paragraph of article sometimes referred to as the non-aggravation clause provides that the treaty will not increase the tax burden on residents of the contracting states the provisions of this convention shall not be construed to restrict in any manner any exclusion exemption deduction credit or other allowance now or hereafter accorded- in accordance with the provisions of the laws of japan as in force from time to time regarding the allowance of a credit against japanese tax of tax payable in any country other than japan japan shall allow to a resident of japan as a credit against japanese tax the appropriate amount of united_states tax for the purpose of applying the japanese credit in relation to taxes paid to the united_states the rules set forth in article shall be applied to determine the source_of_income revrul_79_28 was amplified by revrul_79_206 1979_2_cb_280 in revrul_79_206 the service held that compensation received by a u s citizen residing in japan for personal services performed in the united_states as a flight crew member on international flights for a japanese airline is treated as japanese source income in computing the foreign_tax_credit_limitation provided in sec_904 of the code the limitation is incorporated in the formula provided in sec_911 for individuals electing to be taxed under the law in effect before the use of the treaty sourcing rule in the computation of the foreign_tax_credit_limitation results in the appropriate reduction for foreign taxes allocable to income included under sec_911 see current sec_911 regarding special rules denying double benefits wta-n-121841-97 a by the laws of a contracting state in the determination of the tax imposed by that contracting state or b by any other agreement between the contracting states the treasury_department technical explanation of article of the treaty provides some clarification of its intended application to article and article a resident of one state may be taxed by the other state only on income from sources within that other state subject_to the limitations set forth in the convention for this purpose the source_rules contained in article of the convention are to be applied the jurisdictional rules of the convention parallel those set forth is sec_872 of the internal_revenue_code relating to nonresident individuals the convention continues the general_rule also found in our belgian french finnish norwegian and trinidad and tobago conventions that the convention will not affect in any manner any exclusion exemption deduction credit or other allowance now or hereafter accorded by the laws of a state in the determination of a tax imposed by that state this rule represents the position_of_the_united_states under all conventions to which it is a party the treasury_department technical explanation of article describes how the source_rules are to be applied most of the source_rules set out in this article differ in minor respects from those existing in the internal_revenue_code since article relating to general rules of taxation provides that the convention will not increase a person’s united_states tax a taxpayer is entitled to use the more beneficial of the code or the convention rules in calculating his income for united_states tax purposes or in the case of a citizen or resident_of_the_united_states his foreign_tax_credit while as stated a u s taxpayer can choose between the source_rules of the convention or the code the taxpayer cannot combine the source_rules of the convention and the code with respect to an item_of_income to achieve a the technical explanation of article of the u s -norway treaty stated that even though the oecd model convention did not contain a comparable provision this rule reflected the well-established principal that a convention will not have the effect of increasing the tax burden on residents of the signatory countries wta-n-121841-97 benefit greater than that he could have achieved under either the code or the convention it should also be noted that the source_rules do not serve to extend the benefits of the convention to persons other than resident of the two states because the rules are only applicable for taxing residents of either state they are not applicable in determining the source_of_income of residents of other states although the income of such other residents is of a type referred to in this article the united_states has included non-aggravation clauses in most of its treaties and also in article of both the and u s model treaties in discussing a similar provision in the u s -canada income_tax treaty revrul_80_147 1980_1_cb_168 states that the service views such language to mean that the amount of tax paid_by an enterprise of the foreign contracting state to the united_states under a tax_treaty should not result in a higher amount than would be due under the code revrul_84_17 1984_1_cb_308 described a similar provision in the u s -poland income_tax treaty as follows the technical explanation of the convention 1977_1_cb_427 states that the rule_of article a reflects the principle that a convention should not increase the tax burden on residents of the contracting states the non-aggravation clause of the income_tax convention between the united_states and the united kingdom was applied in snap-on tools v united_states cl_ct aff’d without opinion 26_f3d_137 article of that convention provides that this convention shall not restrict in any manner any exclusion exemption deduction credit or other allowances now or hereafter accorded by the laws of either contracting state in concluding that the plaintiff was entitled to the benefit of former sec_902 treating dividends_paid in the first days of a year as having been paid from accumulated_profits of the preceding year s in computing its foreign_tax_credit under article judge horn said that article reflects the principle that a convention should not increase the tax burden on residents of the contracting states cl_ct pincite the model included language substantially identical to that in article of the japanese treaty the model is broader because it substitutes the broader word benefits for exclusion exemption deduction credit or other allowance see hearings on s exec doc a before a subcommittee of the senate foreign relations committee 80th cong 1st sess u s tax conv and treasury department’s technical memorandum accompanying the u s -thailand proposed treaty before the senate in1965 hearings on s exec doc e before a subcommittee of the senate foreign relations subcommittee 89th cong 1st sess wta-n-121841-97 issue in scenario sec_1 and if article were applied to determine whether the remuneration derived by a flight attendant from services performed as part of the regular complement of a u s carrier’s aircraft constituted income_from_sources_within_the_united_states that the united_states was entitled to tax pursuant to article percent of the remuneration would be taxable by the united_states under the code however only the portion of the remuneration allocated to any services actually performed in the united_states would be treated as remuneration effectively connected with a trade_or_business_within_the_united_states that is subject_to_withholding under sec_3402 thus the application of article in this manner would increase the flight attendants’ u s tax burden this result clearly violates the principle that a convention should not increase the tax burden on residents of the contracting states because article provides that the treaty will not increase a person’s u s tax burden the flight attendants in scenario sec_1 and are entitled to use the more beneficial code rules in calculating their income for u s tax purposes if the flight attendants were claiming benefits under the treaty with respect to their remuneration from the u s air carrier they would be required to notify the carrier see sec_31_3401_a_6_-1 however they are not required to notify the carrier that they are not applying the treaty we conclude that an examiner may not require a u s air carrier to apply article of the treaty when determining the amount of a flight attendant’s wages that is subject_to_withholding you should note that non-application of the treaty in this context would not prevent a flight attendant from claiming benefits under the treaty with respect to other types of income for example a flight attendant who receives dividends from a u s_corporation would normally be entitled to a reduced withholding rate under paragraph a of article dividends dollar_figure the technical explanation to article of the u s model income_tax treaty discusses the simultaneous application of a treaty and the code it follows that under the principle of paragraph the non-aggravation clause a taxpayer’s liability to u s tax need not be determined under the convention if the code would produce a more favorable result a taxpayer may not however choose among the provision of the code and the convention in an inconsistent manner in order to minimize tax for example assume that a resident of the other contracting state has three separate businesses in the united_states one is a profitable permanent_establishment and the other two are trades_or_businesses that would earn taxable_income under the code but that do not meet the permanent_establishment threshold tests of the convention one is profitable and the other incurs a loss under the convention the income of the permanent_establishment is taxable and both the profit and loss of the other two businesses are ignored under the code all three would be wta-n-121841-97 issue in scenario the flight attendants are residents of a third country who are based in japan by a u s air carrier they are part of the regular complement of an aircraft operated in international traffic by such carrier you have asked what facts an examiner should evaluate in determining which treaty controls for purposes of calculating the amount that should be deducted and withheld under sec_3402 the japanese treaty or the income_tax convention between the united_states and the third country it should not be necessary for an examiner to determine which treaty controls as discussed above application of the japanese treaty to japanese-based flight attendants employed by a u s air carrier would increase their u s tax_liability therefore the flight attendants would be entitled to apply the more beneficial code rules to determine the taxable_amount of their remuneration from the u s air carrier an examiner may not require the air carrier to apply the treaty when determining the amount of a flight attendant’s wages that is subject_to_withholding if it would be beneficial a flight attendant residing in a third country may elect to apply a treaty between the united_states and the third country provided that the flight attendant is a resident of the third country for purposes of such treatydollar_figure the flight attendant would need to provide all necessary documentation to the air carrier for claiming benefits under the treaty a flight attendant may find it beneficial to elect to apply a third-country treaty if such treaty provides that remuneration derived by a resident of a contracting state with respect to employment as a member of the regular complement of a ship or aircraft operated in international traffic may be taxed only in that contracting state examples of such provisions are found in article sec_15 of the current u s income_tax treaties with france and germany such a provision is also included in the income_tax treaty between the united_states and denmark that was signed on date subject_to tax but the loss would be offset against the profits of the two profitable ventures the taxpayer may not invoke the convention to exclude the profits of the profitable trade_or_business and invoke the code to claim the loss of the loss trade_or_business against the profit of the permanent_establishment see revrul_84_17 1984_1_cb_308 if however the taxpayer invokes the code for the taxation of all three ventures he would not be precluded from invoking the convention with respect for example to any dividend income he may receive from the united_states that is not effectively connected with any of his business activities in the united_states we have assumed that all the flight attendants are nonresident_aliens under the code if a particular flight attendant is a citizen or resident_of_the_united_states it may be necessary to apply the tie-breaker rules of the residence article of the third-country treaty to determine whether the flight attendant is properly treated as a resident of the third country for purposes of that treaty wta-n-121841-97 if a flight attendant claims benefits under a third-country treaty the examiner may verify that the flight attendant is entitled to the benefits however the examiner may not require a flight attendant to elect benefits under any treaty assuming the flight attendant has not provided documentation electing treaty benefits the examiner also may not require the air carrier to apply any treaty in determining the amount of the flight attendant’s wages that is subject_to_withholding if you have any further questions please call m grace fleeman assistant to the branch chief branch office of the associate chief_counsel international
